Case: 18-11712    Date Filed: 12/07/2018   Page: 1 of 7


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11712
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:17-cv-00041-MW-GRJ


JOANN MARIA PRESTON,

                                                               Plaintiff-Appellant,

                                      versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (December 7, 2018)

Before WILLIAM PRYOR, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      Joann Preston appeals the district court’s order affirming the Commissioner

of the Social Security Administration’s decision to deny her supplemental security
              Case: 18-11712    Date Filed: 12/07/2018    Page: 2 of 7


income. On appeal, Preston argues that substantial evidence does not support the

administrative law judge’s residual functional capacity (“RFC”) determination.

We conclude that substantial evidence supports the ALJ’s decision and therefore

affirm.

                                         I

      We review the ALJ’s legal conclusions de novo and consider whether his

factual findings are supported by substantial evidence. Lewis v. Barnhart, 285

F.3d 1329, 1330 (11th Cir. 2002). “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

We may not “decid[e] the facts anew, mak[e] credibility determinations, or re-

weigh[] the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

So long as substantial evidence supports the ALJ’s decision, we must affirm even

if the evidence preponderates against it. Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1158–59 (11th Cir. 2004). Accordingly, it is insufficient for a claimant

to merely point to evidence undermining the ALJ’s RFC determination. See

Moore, 405 F.3d at 1213.

                                         II

      In order to be eligible for SSI, a claimant bears the burden of proving that

she is “under a disability.” 42 U.S.C. §§ 423(a)(1)(E), 1382(a)(1)–(2);


                                         2
               Case: 18-11712     Date Filed: 12/07/2018    Page: 3 of 7


Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). A claimant is disabled

if, in relevant part, she is unable to engage in substantial gainful activity by reason

of a medically determinable impairment that can be expected to result in death or

which has lasted or can be expected to last for a continuous period of at least 12

months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

      In determining whether a claimant has proved that she is disabled, the ALJ

must complete a five-step, sequential evaluation process. Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011); 20 C.F.R. §§ 404.1520(a)(4)(i)–

(v), 416.920(a)(4)(i)–(v). The ALJ must determine whether (1) “the claimant is

currently engaged in substantial gainful activity,” (2) “the claimant has a severe

impairment or combination of impairments,” (3) “the impairment meets or equals

the severity of the specified impairments in the Listing of Impairments,” (4) the

claimant can perform his or her past relevant work despite the impairment based on

a RFC assessment; and (5) “there are significant numbers of jobs in the national

economy that the claimant can perform given the claimant’s RFC, age, education,

and work experience.” Winschel, 631 F.3d at 1178.

      Where an ALJ determines at step two of the evaluation process that a

claimant’s mental impairments cause limitations in concentration, persistence, or

pace, the ALJ must include those limitations in the hypothetical questions posed to

a vocational expert (“VE”). Id. at 1180–81. Alternatively, the ALJ may indicate


                                           3
                Case: 18-11712        Date Filed: 12/07/2018       Page: 4 of 7


that medical evidence does not suggest that the claimant’s ability to work will be

affected by such limitations or “otherwise implicitly account for the limitation[s] in

the hypothetical.” Id. at 1181.

       This appeal concerns the ALJ’s RFC determination at step four of the

evaluation process.1 The RFC is an assessment, based on all relevant evidence, of

a claimant’s remaining ability to work despite her impairments. Lewis, 125 F.3d at

1440. On this point, Preston argues that “any reasonable person would have

found” her to be disabled “as a direct and proximate result of [her] combination of

impairments,” including depression, anxiety, and—as evidenced by testing from

when she was 14 years old—intellectual and behavioral deficiencies. Preston, now

30 years old, contends that “she cannot productively be present and function in the

workplace eight . . . hours a day five . . . days a week” because she “would have

too much nonproductive time.” In support of this assertion, she cites the VE’s

testimony that an employee who is off task 10% of the time would—as Preston

characterizes it—“be precluded from all work.”




1
  At step five, the ALJ—in reliance on the VE’s testimony—found that Preston could work in
jobs that require medium exertion levels, including “Laundry Laborer,” “Cutter,” “Stubber,”
“Folder of Laundry,” and “Cleaner, Polisher.” In passing, Preston alludes to the possibility that
the ALJ erred at step five, but she does not develop any argument on why this is so. She has
therefore abandoned this issue on appeal. See Singh v. U.S. Att’y. Gen., 561 F.3d 1275, 1278
(11th Cir. 2009) (“[S]imply stating that an issue exists, without further argument or discussion,
constitutes abandonment of that issue and precludes our considering the issue on appeal.”).

                                                4
              Case: 18-11712     Date Filed: 12/07/2018   Page: 5 of 7


      Preston’s arguments are unpersuasive. “[T]he mere existence of these

impairments does not reveal the extent to which they limit her ability to work or

undermine the ALJ’s determination in that regard.” Moore, 405 F.3d at 1213 n.6.

Here, the ALJ discussed at length how he weighed the objective medical evidence,

including the extent of Preston’s impairments, in making his RFC determination.

Preston, the ALJ found, “can perform simple, rote[,] and repetitive job tasks” and

“can respond to oral directives,” but should not work in jobs with “strict

production goals or quotas” or those that require extensive interaction with co-

workers or the public. Contrary to Preston’s argument, the ALJ’s reasoned

decision supports the conclusion that Preston can adapt to the rigors of the

workplace despite her impairments.

      Moreover, we will not—and may not, for that matter—second-guess the

ALJ’s findings that Preston’s “statements concerning the intensity, persistence[,]

and limiting effects” of her impairments “are not entirely credible.” See Moore,

405 F.3d at 1211. An ALJ “must clearly articulate explicit and adequate reasons

for discrediting the claimant’s allegations of completely disabling symptoms.”

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (internal quotation marks

omitted). The ALJ has done so here. In reviewing the medical records, the ALJ

noted that Preston’s treating psychiatrist, Dr. Kaufman, found her thought

processes to be “goal directed and logical” and her memory to be “normal.”


                                          5
                Case: 18-11712       Date Filed: 12/07/2018       Page: 6 of 7


Further, the ALJ relied on the opinions of two state psychological consultants who

agreed that Preston can “understand and remember simple and some detailed

instructions” in two-hour increments during an eight-hour day. One consultant

opined that Preston can adapt to changes and pressures in a routine work

environment even though she “has severe mental impairments manifested by

moderate difficulties in activities of daily living, social functioning and

concentration, persistence[,] and pace.” Finally, the ALJ noted that Preston, with

an IQ of 72 as of 2013, falls in the “borderline range of intelligence,” an

improvement from the testing done as a teenager. The record contains substantial

evidence in support of the ALJ’s decision to deny benefits.

       To be sure, some evidence cuts against the ALJ’s decision. For instance,

Preston occasionally suffers from visual hallucinations as a result of

schizoaffective disorder. Moreover, although she is generally engaging in

psychiatric appointments, her doctor reported on one occasion that her appearance

was “casual and disheveled” and her mental status was “constricted, depressed[,]

and dysphoric.” Finally, Preston “has no work history.” 2 Even so, that some

evidence supports a disability determination does not cast doubt on the propriety of



2
 As to her lack of work history, the ALJ found that “[t]he record as a whole suggests that
[Preston] is unmotivated to work, which does not support a finding that she is disabled and
unable to work.” Preston has not provided sufficient evidence to the contrary, and thus we will
not disturb this finding.

                                                6
              Case: 18-11712    Date Filed: 12/07/2018   Page: 7 of 7


the ALJ’s decision. See Crawford, 363 F.3d at 1158–59. A “reasonable person

would accept” the ALJ’s findings “as adequate to support” the conclusion that

Preston is not disabled. Lewis, 125 F.3d at 1440.

      AFFIRMED.




                                         7